 Case 5:20-cv-05172-TLB Document 17             Filed 04/12/21 Page 1 of 3 PageID #: 42




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


BRETT THOMAS CHENEVERT                                                         PLAINTIFF

V.                           CASE NO. 5:20-CV-5172-TLB

JEFF LUNSFORD, MARY SMITH
BLUE WATER TRANSPORT, LLC,
and JOHN DOES 1–3                                                          DEFENDANTS


                      OPINION AND ORDER TO SHOW CAUSE

      Before the Court is Plaintiff Brett Thomas Chenevert’s Motion for Default Judgment

as to Mary Smith and Blue Water Transport, LLC (“Blue Water”), two of the three named

Defendants in this action (Doc. 16). It appears from the docket that Plaintiff served Ms.

Smith and Blue Water in October 2020, see Docs. 8 & 9, but they have failed to answer

or otherwise respond. The remaining named Defendant, Jeff Lunsford, has not yet been

served.

      The Court cannot grant Plaintiff’s Motion. “[W]hen defendants are sued as jointly

liable, and less than all default, the court may not enter default judgment against the

defaulted defendants until the liability of the nondefaulted defendants has been decided.”

McMillian/McMillian, Inc. v. Monticello Ins. Co., 116 F.3d 319, 321 (8th Cir. 1997) (citing

Frow v. De La Vega, 82 U.S. 552, 554 (1872)). “When co-defendants are similarly

situated, inconsistent judgments will result if one defendant defends and prevails on the

merits and the other suffers a default judgment.” Angelo Iafrate Constr., LLC v.

Potashnick Constr., Inc., 370 F.3d 715, 722 (8th Cir. 2004) (citing Frow, 82 U.S. at 554).




                                            1
 Case 5:20-cv-05172-TLB Document 17               Filed 04/12/21 Page 2 of 3 PageID #: 43




“To avoid such inconsistent results, a judgment on the merits for the answering party

should accrue to the benefit of the defaulting party.” Id.

       Here, we have three named Defendants who—according to Plaintiff’s Complaint—

may be jointly liable for damages arising out of their alleged fraud, misrepresentations,

breach of contract, and conversion of Plaintiff’s property. Notably, Plaintiff directs each

of his claims against all of the Defendants. (Doc. 2, pp. 4–5). Moreover, as relief, Plaintiff

“prays for judgment against Defendants, collectively and individually . . . .” Id. at p. 6

(emphasis added). Based upon these allegations, this case involves multiple Defendants

who may be jointly liable for damages arising out of their transactions with Plaintiff. In

this situation, the Court should “stay its determination of damages against defaulters until

plaintiff’s claim against the nondefaulters is resolved” in order “to avoid the problems of

dealing with inconsistent damage determinations against jointly and severally liable

defendants.” Pfanenstiel Architects, Inc. v. Chouteau Petroleum Co., 978 F.2d 430, 433

(8th Cir. 1992) (citing In re Uranium Antitrust Litig., 617 F.2d 1248, 1261–62 (7th Cir.

1980)). Accordingly, the Court will hold Plaintiff’s Motion for Default Judgment as to Mary

Smith and Blue Water in abeyance until resolving whether to dismiss this matter for

Plaintiff’s failure to prosecute, as discussed below.

       Turning to the remaining named Defendant, Mr. Lunsford, the Court notes that

Plaintiff has not yet served him. Plaintiff filed his Complaint on September 18, 2020, so

the ninety-day period for service has expired. See Fed. R. Civ. P. 4(m). On March 2,

2021, the Clerk of Court entered a text-only notice directing Plaintiff to file proof of timely

service or a statement as to when Plaintiff would file such proof. That notice set a five-

day deadline for Plaintiff to comply, but that deadline came and went without any filing or




                                              2
 Case 5:20-cv-05172-TLB Document 17             Filed 04/12/21 Page 3 of 3 PageID #: 44




communication from Plaintiff. In short, Plaintiff has failed to serve Mr. Lunsford and has

shown no good cause for an extension of time to do so.

      In the light of the above facts, Plaintiff is ORDERED TO SHOW CAUSE as to why

the Court should not immediately dismiss this case for failure to prosecute. A written

response to this Order must be filed of record by no later than April 26, 2021, by 5:00

p.m. C.T., or this case will be summarily dismissed.

      IT IS SO ORDERED on this 12th day of April, 2021.



                                                  ________________________________
                                                  TIMOTHY L. BROOKS
                                                  UNITED STATES DISTRICT JUDGE




                                            3
